COURT OF APPEALS FOR THE
                                FIRST DISTRICT OF TEXAS AT HOUSTON

                                        ORDER ON MOTION

 Cause number:            01-18-00425-CV
 Style:                   Hani Hafiz Ibrahim Qutiefan v. Lubna Aziz Safi
 Date motion filed*:      August 6, 2019
 Type of motion:          Notice of Nonrepresentation & Motion to Withdraw as Counsel
 Party filing motion:     Appellee Lubna Aziz Safi’s Counsel, Mary Khano Foteh
 Document to be filed:    N/A

Is appeal accelerated?      No.

Ordered that motion is:
       Granted
              If document is to be filed, document due: N/A
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
       Other: _____________________________________
         The notice of nonrepresentation/motion to withdraw as counsel for appellee, filed by
         Mary Khano Foteh, is granted because it complies with Rules 6.4 and 6.5(a) and the
         Clerk of this Court already granted the extension of time to file appellee’s brief until
         September 11, 2019. See TEX. R. APP. P. 6.4, 6.5(a). Accordingly, the Clerk of this
         Court is directed to remove Mary Khano Foteh as counsel for appellee. The Court
         orders Mary Khano Foteh to notify the pro se appellee of this Order and her September
         11, 2019 appellee’s brief deadline and to file a copy of that notice within 10 days of this
         Order. See TEX. R. APP. P. 6.5(c).

Judge’s signature: ___/s/ Evelyn V. Keyes______
                  Acting individually       Acting for the Court

Date: __August 20, 2019__




November 7, 2008 Revision